On Motion, for Rehearing.
[7] The eighth assignment of error is not followed by propositions or statement. A reference to the record for a statement is not a compliance with the rules for briefing, as has been often held. It is not disclosed in the assignment of error who testified to the matters to which objection was. taken, and what was objected to is not shown by any statement taken from a bill of exceptions.
The ninth assignment of error fails to disclose what the conversations with Benton were, and it is not disclosed in any statement; there being none. It is not followed by a proposition. If there were anything in either of them to require any consideration, it was disposed of under the sixth and seventh assignments.
[8] The evidence objected to in the tenth assignment of error is without merit. It could not have injured appellant; but, if it could, the same evidence was given by other witnesses without objection. Appellant did not deny raising the price of the land from $5.25 to $5,50 an acre. Getting the assistance of Oloudt to sell to Winn was testified to by Oloudt, as well as appellee, and without objection. Appellant did not deny, as was stated by Oloudt, that he refused to furnish an abstract of title. Oloudt swore that he wanted Winn for a neighbor, as testified by appellee. In fact, in substance, the whole of appellee’s testimony to which objection was urged was testified to by Oloudt and other witnesses without objection on the part of appellant. The tenth assignment is without merit.
The motion for rehearing is overruled.